DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/21/2020, 10/30/2020, 10/29/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5, 6, 9-13, & 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one conduit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination Examiner will be interpreting the limitation to read as –wherein the gap layer comprises at least one conduit which circulates a cooling/heating fluid--.  
Claim 12 recites the limitation "the backing core" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination Examiner will be interpreting the limitation to read as -- the backing core layer--.  
Claims 20-21 recite the limitation "the backing core" in line 2 and line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination Examiner will be interpreting the limitation to read as -- the backing core layer--.  
The dependent claims are also rejected, since the inherit the deficiencies noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peralta et al. (US 2018/0233959).

In regard to claim 1:
An assembly for a wireless power transfer system (Figs. 2-5 Item 14 & Par. [0045]), the assembly comprising: a wireless power transfer coil (Figs. 2-5 Items 18 & 50 & Pars. [0055-0056]); a non-saturated backing core layer adjacent the wireless power transfer coil (Figs. 2-5 & 18 Item 70 & Pars. [0075-0076], [0080] & [0097] i.e. magnetic field shielding material 70 (backing core layer) having a high saturation flux density (non-saturated) shown to be disposed adjacent to transmitting inductor coil 50; of figure 18); an eddy current shield (Figs. 2-5 & 18 Item 104 & Par. [0047], [0097-0098] i.e. conductive material which minimizes electromagnetic interference, which would include eddy currents); a gap layer between the backing core layer and the eddy current shield (Figs. 2-5 & 18 Items  108 between 70 and 104 & Par. [0097]), the gap layer (Figs. 2-5 & 18 Item 108) having a gap layer thickness in a gap layer thickness range for a given thickness of the backing core layer (Figs. 2-5 & 18 Item 108 & Par. [0097] i.e. gap 108 has a defined thickness for a given thickness of the shielding material 70) where eddy current loss in the eddy current shield is substantially flat over the gap layer thickness range (Figs. 2-5, 17 & 18 Item 108 & Pars. [0096-0098] & [0126] i.e. gap 108 causes magnetic field strength to be substantially flat, as shown in figure 17, as the magnetic field travels away from the transmitting antenna, which indicates a flat power loss across the thickness of gap 108 such that power losses due to eddy currents in the magnetic field are minimized); and an enclosure (Figs. 2-5, 17 & 18 Item 24) that encloses the wireless power transfer coil, backing core layer, gap layer and eddy current shield (Figs. 2-5, 17 & 18 Item 24 & Par. [0050], [0058], [0073], [0093] & [0099] i.e. housing encloses the inductor coil shielding material 70, gap 108 and conductive material 104).

In regard to claim 2:
wherein a thickness of the backing core layer and a thickness of the gap layer are selected where a total power loss comprising power loss in the backing core layer plus eddy current loss in the eddy current shield is substantially minimized (Figs. 2-5, 17 & 18 Item 70 & Pars. [0047], [0097-0098], & [0126] i.e. the thickness of the shielding material 70 and the thickness of the gap 108 are selected such that the magnetic field is restricted from travelling into undesired areas and eddy currents in the conductive material 104 are substantially minimized).

In regard to claim 3:
wherein the gap layer comprises an air space (Figs. 2-5, 17 & 18 Item 108 & Pars. [0097-0098] i.e. shown as air).

In regard to claim 14:
 	wherein the backing core layer comprises at least one of ferrite, layered metallic sheets, powdered oxides, sintered powdered oxides, or amorphous metals (Figs. 2-5 & 18 Item 70 & Pars. [0073] i.e. ferrite material).

In regard to claim 15:
A method of assembling a wireless power transfer assembly  of a wireless power transfer system (Figs. 2-5 Item 14 & Par. [0045]), comprising: providing a non-saturated backing core layer adjacent a wireless power transfer coil (Figs. 2-5 & 18 Item 70 & Pars. [0075-0076], [0080] & [0097] i.e. magnetic field shielding material 70 (backing core layer) having a high saturation flux density (non-saturated) shown to be disposed adjacent to transmitting inductor coil 50; of figure 18); providing an eddy current shield (Figs. 2-5 & 18 Item 104 & Par. [0047], [0097-0098] i.e. conductive material which minimizes electromagnetic interference, which would include eddy currents) separated by a gap layer from the backing core layer (Figs. 2-5 & 18 Items  108 between 70 and 104 & Par. [0097]), the gap layer (Figs. 2-5 & 18 Item 108) having a gap layer thickness in a gap layer thickness range for a given thickness of the backing core layer (Figs. 2-5 & 18 Item 108 & Par. [0097] i.e. gap 108 has a defined thickness for a given thickness of the shielding material 70) where eddy current loss in the eddy current shield is substantially flat over the gap layer thickness range (Figs. 2-5, 17 & 18 Item 108 & Pars. [0096-0098] & [0126] i.e. gap 108 causes magnetic field strength to be substantially flat, as shown in figure 17, as the magnetic field travels away from the transmitting antenna, which indicates a flat power loss across the thickness of gap 108 such that power losses due to eddy currents in the magnetic field are minimized); and enclosing the wireless power transfer coil, backing core layer, gap layer and eddy current shield in an enclosure (Figs. 2-5, 17 & 18 Item 24 & Par. [0050], [0058], [0073], [0093] & [0099] i.e. housing encloses the inductor coil shielding material 70, gap 108 and conductive material 104).

In regard to claim 16:
 	further comprising selecting a thickness of the backing core layer versus a thickness of the gap layer where a total power loss comprising power loss in the backing core layer plus eddy current loss over the gap layer is substantially minimized (Figs. 2-5, 17 & 18 Item 70 & Pars. [0047], [0097-0098], & [0126] i.e. the thickness of the shielding material 70 and the thickness of the gap 108 are selected such that the magnetic field is restricted from travelling into undesired areas and eddy currents in the conductive material 104 are substantially minimized).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233959) in view of Perez (US 2017/0030039).

In regard to claim 4:
Peralta discloses the assembly of claim 1, including the gap layer (Figs. 2-5, 17 & 18 Item 108).   
However, Peralta is vague in its disclosure of the gap layer comprising at least one of a non-magnetic filling agent, a non-magnetic structural support element, at least one non-magnetic conduit, or a non-magnetic coolant.
Perez discloses a piping system which circulates a heating fluid, where the heating fluid is water (Pars. [0060-0061]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of Peralta to include wherein the at least one conduit circulates a cooling/heating fluid; and wherein the fluid is a liquid, as taught by Perez, in order to provide the advantages of preventing power loss due to winter contaminants such as snow and ice to maintain a desired power transfer efficiency (see Perez; paragraph [0004]).

In regard to claim 5:
Modified Peralta further discloses the assembly of claim 4, including at least one conduit that circulates a cooling/heating fluid (Peralta Figs. 3-7 Items 9 & 10). 



In regard to claim 6:
Modified Peralta further discloses the assembly of claim 5, wherein the fluid is a liquid (Peralta: Pars. [0060-0061]).

In regard to claim 10:
Modified Peralta further discloses the assembly of claim 5, further comprising a thermal management device that circulates the cooling/heating fluid in the at least one conduit to thermally manage the wireless power transfer coil assembly (Figs. 3-7 Items 9 and 10 and Pars. [0095-0098] i.e. thermal management control unit used to maintain a desired power transfer efficiency regardless or cold weather conditions).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233959) in view of Perez (US 2017/0030039).

In regard to claim 7:
Modified Peralta further discloses the assembly of claim 4.  
However  Modified Peralta is vague in its disclosure of wherein the at least one conduit comprises a non-conductive, non-magnetic material placed immediately against the backing core layer.
In an alternative embodiment Peralta discloses wherein the at least one conduit comprises a non-conductive, non-magnetic material placed immediately against the backing core layer (Fig. 20 Items 70 & 54 & Pars. [0056-0057] & [0100] i.e. shielding material 70 is placed in in physical contact with an internal sidewall surface 54 comprising a non-conductive material). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention in order to modify the assembly of the first embodiment of modified Peralta to include wherein the at least one conduit comprises a non-conductive, non-magnetic material placed immediately against the backing core layer, as taught by the alternative embodiment of Peralta, in order to provide the advantages of adjusting orientations of the shielding material and the conductive material to manipulate direction and magnitude of the magnetic field as desired (Peralta: paragraph [0100]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233959) in view of Perez (US 2017/0030039).

In regard to claim 8:
Modified Peralta further discloses the assembly of claim 4.  
However  Modified Peralta is vague in its disclosure of wherein the at least one non-magnetic conduit comprises a non- conductive, non-magnetic material placed immediately against the eddy current shield.
In an alternative embodiment Peralta discloses wherein the at least one conduit comprises a non-conductive, non-magnetic material placed immediately against the backing core layer (Fig. 18 Item 104 & Pars. [0056-0057] & [0100] i.e. 104 is placed in in physical contact with an interior surface of a housing sidewall which is a non-conductive material). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the assembly of the first embodiment of modified Peralta to include wherein the at least one non-magnetic conduit comprises a nonconductive, non-magnetic material placed immediately against the eddy current shield, as taught by the alternative embodiment of Peralta, in order to provide the advantages of adjusting orientations of the shielding material and the conductive material to manipulate direction and magnitude of the magnetic field as desired (Peralta: paragraph [0100]).

Claim(s) 9, & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233959) in view of Perez (US 2017/0030039).

In regard to claim 9:
Modified Peralta further discloses the assembly of claim 5, further comprising a thermal management device that circulates the cooling/heating fluid in the at least one conduit to thermally manage the backing core layer to substantially minimize power loss (Perez Figs. 3-7 Items 9 & 10 & Pars. [0095-0098]).  
However  Modified Peralta is vague in its disclosure of minimizing power loss due to hysteresis heating.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known aim of Peralta specifically decreasing eddy currents that cause undesirable heat (hysteresis heating) with the thermal management device that circulates water a known coolant in an inductive power transfer system as taught by Perez as doing so would have yielded the predictable results of reducing power loss due to hysteresis heating and maintain a desired power transfer efficiency (Perez: Par. [0039]).  

In regard to claim 11:
Modified Peralta further discloses the assembly of claim 9, wherein the eddy current shield (Peralta: Figs. 2-5 & 18 Item 104) comprises one or more temperature sensors that provide temperature readings to the thermal management device, which controls circulation of the cooling/heating fluid to maintain the backing core layer at a predetermined temperature to minimize power loss (Peralta: Figs. 2-5 & 18 Item 70 & Perez: Par. [0038], [0078], and [0095-0097] i.e.  temperature sensor readings provided to maintain a layer at a predetermined temp.).

In regard to claim 12:
Modified Peralta further discloses the assembly of claim 11, wherein the thermal management device provides an inlet air temperature and temperature readings  (Perez: Par. [0078], and [0095] i.e. temp readings from a reference surface and ambient air temperature sensor (inlet air temp)) from the backing core (Peralta: Figs. 2-5 & 18 Item 70 & Perez) to a predictive model to anticipate heating/cooling requirements (Perez: Par. [0078], and [0095] i.e. temp readings from a reference surface and ambient air temperature sensor (inlet air temp) for prediction of heating requirements), and when the cooling or heating requirements are forecast to exceed capabilities of passive cooling or passive heating, the circulation of the cooling/heating fluid is controlled by the thermal management device to adjust a temperature of the backing core layer (Perez: Pars. [0092], and [0094-0097]).

In regard to claim 13:
Modified Peralta further discloses the assembly of claim 12, further comprising a cooling/heating fluid reservoir (Perez: Pars. [0055] i.e. ground water reservoirs) with at least one valve (Perez: Pars. [0066] i.e. valve) that is controlled by the thermal management system to provide cooling/heating fluid to the gap layer via the at least one conduit (Peralta: Figs. 2-5 & 18 Item 108 & Perez: Pars. [0095], and [0149]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233959) in view of QI et al (US 2019/0334391).

In regard to claim 17:
Peralta discloses the method of claim 16, including the backing core layer (Figs. 2-5 & 18 Item 70 & Par. [0073]), and the gap layer (Figs. 2-5 & 18 Item 108 & Par. [0097]).  
However, Peralta is vague in its disclosure of constraining a total thickness C= dg + df where df is a thickness of the backing core layer and dg is the gap layer thickness.
QI teaches constraining a total thickness C= dg + df where df is a thickness of a first layer and dg is a second layer thickness (Fig. 14A Items 1402 and 1404 Pars. [0124-0125 i.e. layers of ferrite core having a total constrained thickness).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Peralta to include constraining a total thickness C= d_g + d_f where d_f is a thickness of the backing core layer and d_g is the gap layer thickness, as taught by QI, in order to provide the advantages of adjusting thickness of each layer to optimize efficiency based on magnetic flux at different areas and mitigating ferrite saturation at the edge of the coil (QI: paragraphs (0124]-[0126)).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233959) in view of Perez (US 2017/0030039).

In regard to claim 18:
Modified Peralta further discloses the method of claim 15 including circulating a cooling/heating fluid through at least one conduit (Perez: Figs. 3-7 Items 9 and 10) and the gap layer (Peralta: Figs. 2-5 & 18 Items  108). 
However  Modified Peralta is vague in its disclosure of the method further comprising circulating a cooling/heating fluid through at least one conduit in the gap layer that is placed immediately against the backing core layer.
In an alternative embodiment Peralta discloses wherein the at least one conduit comprises circulating a cooling/heating fluid through at least one conduit immediately against the backing core layer (Fig. 18 Item 104 & Pars. [0056-0057] & [0100] i.e. 104 is placed in in physical contact with an interior surface of a housing sidewall which is a non-conductive material). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the assembly of the first embodiment of modified Peralta to include wherein the at least one non-magnetic conduit comprises a nonconductive, non-magnetic material placed immediately against the eddy current shield, as taught by the alternative embodiment of Peralta, in order to provide the advantages of adjusting orientations of the shielding material and the conductive material to manipulate direction and magnitude of the magnetic field as desired (Peralta: paragraph [0100]).

Claim(s) 19 -21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2018/0233959) in view of Perez (US 2017/0030039).

In regard to claim 19:
Modified Peralta further discloses the method of claim 15, further comprising a thermal management device thermally managing the backing core layer to minimize power loss by managing circulation of the cooling/heating fluid through the at least one conduit (Perez Figs. 3-7 Items 9 & 10 & Pars. [0095-0098]).

In regard to claim 20:
Modified Peralta further discloses the method of claim 19, further comprising the thermal management device providing an inlet air temperature and temperature readings (Perez: Par. [0078], and [0095] i.e. temp readings from a reference surface and ambient air temperature sensor (inlet air temp)) from the backing core (Peralta: Figs. 2-5 & 18 Item 70) to a predictive model to anticipate heating/cooling requirements (Perez: Par. [0078], and [0095] i.e. temp readings from a reference surface and ambient air temperature sensor (inlet air temp) for prediction of heating requirements), and when the cooling or heating requirements are forecast to exceed capabilities of passive cooling or passive heating, controlling circulation of the cooling/heating fluid to adjust a temperature of the backing core layer (Peralta: Figs. 2-5 & 18 Item 70 & Perez: Pars. [0092], and [0094-0097]).

In regard to claim 21:
Modified Peralta further discloses the method of claim 20, further comprising providing at least one cooling/heating fluid reservoir (Perez: Pars. [0055] i.e. ground water reservoirs) with at least one valve (Perez: Pars. [0066] i.e. valve) and the thermal management system controlling the at least one valve to provide cooling/heating fluid to the gap layer via the at least one conduit to provide heating or cooling to the backing core to substantially minimize power loss (Peralta: Figs. 2-5 & 18 Item 70 & Perez: Pars. [0095], and [0149]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
6/3/2022